Citation Nr: 0115178	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  95-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder, currently rated as 50 percent disabling.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  He was awarded the Combat Infantryman Badge 
for service in Vietnam.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, for additional development.  Following the 
requested development, the RO in November 1999 granted a 50 
percent evaluation for service-connected post-traumatic 
stress disorder (PTSD), effective from the date of receipt of 
the original claim for that disorder on September 22, 1994.  

This matter originated from a February 1995 rating decision 
that granted service connection and assigned a 30 percent 
rating for PTSD, effective from September 22, 1994.  That 
rating decision also denied claims for service connection for 
heart disease with hypertension and for nonservice-connected 
disability pension.  The veteran submitted a timely notice of 
disagreement only with respect to the rating assigned for 
PTSD.  Thus, the other issues are not on appeal.  

In cases such as this, where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  The Board has 
recharacterized the issue shown on page one to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.  

Although the veteran had requested a hearing on the matter, 
the claims file indicates that he failed to report for a 
scheduled hearing and subsequently indicated that he no 
longer desired a hearing.  In addition, the disposition below 
constitutes a complete grant of the benefit sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.  

2.  The veteran's PTSD is manifested chiefly by irritability 
with others in a workplace setting and by depression; 
demonstrable inability to obtain or retain employment is 
shown during the entire appeal period.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met, 
effective September 22, 1994.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.7, 4.10, 4.132, Diagnostic Code 9411 (effective prior 
to November 7, 1996), § 4.130, Diagnostic Code 9411 
(effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim of entitlement to service 
connection for PTSD in September 1994 and underwent a VA 
compensation and pension examination in November 1994.  The 
examiner gave a diagnosis of PTSD and noted that the 
veteran's insight was poor and his judgment was compromised 
during distress.  His adaptability for social or vocational 
activity was considered poor.  

In February 1995, the RO established service connection for 
PTSD and assigned a 30 percent rating under Diagnostic Code 
9411.  The rating decision reflects that PTSD is the only 
service-connected disability and that the veteran also had a 
nonservice-connected coronary artery disease with 
hypertension that was rated 30 percent disabling.  

In a March 1995 notice of disagreement, the veteran reported 
flashbacks, nightmares and recent hospitalization.  

The RO obtained records from St. Joseph's Hospital that 
reflect hospitalization in March 1995 for cardiac care but do 
not mention PTSD.  

The veteran had a history of alcohol abuse for which he 
entered voluntary detoxification at a private Medical Center 
in October 1995.  The report notes that he was depressed for 
a variety of reasons, that he exhibited suicidal and 
homicidal ideation and flashbacks to Vietnam, and that he was 
on "disability" due to illness.  His depression appeared to 
have been increased by alcohol consumption and PTSD.  
Diagnoses of major depression, alcohol abuse, and history of 
PTSD were given on Axis I, in that order.  The examiner 
assigned an admission Global Assessment of Functioning (GAF) 
score of 20.  (According to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF score of 11 to 20 
is indicative of some danger of hurting self or others, 
failure to maintain minimal personal hygiene, or gross 
impairment in communications (incoherent or mute).  See 
38 C.F.R. § 4.125 (2000).)  

After private hospitalization, the veteran was transferred to 
a VA hospital for 5 additional days of treatment.  The VA 
hospital discharge diagnoses on Axis I were major depressive 
episode and PTSD.  A GAF score of "35/65" was assigned.  
(According to DSM-IV, a GAF score of 31 to 40 is indicative 
of some impairment in reality testing or major impairment in 
work, judgment, thinking, or mood, i.e., is unable to work.  
38 C.F.R. § 4.125.)  

In April 1996, the veteran reported that he last worked in 
1992 and requested that his PTSD disability rating be 
increased.  In May 1996, he completed an application for 
increased compensation based on unemployability.  

An April 1996 VA hospitalization report notes a discharge 
diagnosis of alcohol dependence, history of PTSD, and major 
depressive disorder, all on Axis I.  Axis III diagnoses were 
hypertension, coronary artery disease, myocardial infarction 
(1993), hyperlipidemia, and non-insulin-dependent diabetes 
mellitus.  A GAF score of "45 out of 55" was assigned.  
(According to DSM-IV, a GAF score of 41 to 50 is indicative 
of serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  38 C.F.R. § 4.125.)  

In February 1997, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran had a 
history of depression, feeling suicidal, and alcoholism.  The 
veteran had reportedly lost many jobs due to alcohol and 
reported that he had cut his alcohol consumption to one pint 
a week, although at the time of the examination, he had still 
not discontinued using alcohol despite evidence that it had 
worsened his depression and other difficulties.  He had 
recently suffered a myocardial infarction and no longer could 
do a physically demanding job.  He reported three to four 
nightmares of Vietnam a month and one flashback of Vietnam in 
1995.  He reportedly desired to be alone because he worried 
that he could hurt or kill someone.  The examiner described 
the veteran as cooperative, appropriately dressed, and 
significantly overweight.  There was no evidence of gross 
organic deficit or formal thought disorder.  He did not 
appear to be overly distressed, even when recalling events in 
Vietnam.  He was startled occasionally by noises such as 
engine backfire.  The examiner gave diagnoses of chronic 
excessive drinking, and depressive disorder; a diagnosis of 
dysthymic disorder should be considered.  The examiner also 
felt that the veteran did not meet all of the criteria for a 
diagnosis of PTSD.  

In May 1997, the veteran underwent another VA psychiatric 
examination.  The examiner reported that the medical evidence 
supported a diagnosis of PTSD.  The examiner noted that the 
veteran reported nightmares, that he took Trazodone for sleep 
and Zoloft for nerves, and that he had difficulty in social 
situations and in concentrating.  He had an elevated startle 
response.  He had left 25 jobs over the years and reportedly 
could not stand to be around people.  He had what the 
examiner described as a short fuse with people.  The examiner 
felt that the veteran's PTSD was at least moderate in 
severity and that his symptoms would make it "very difficult 
for him to work around any kind of people."  The examiner 
noted that the veteran's other physical limitations would 
also make working harder.  The examiner assigned a GAF score 
of "40 to 50," which had been evident for the previous two 
to three years, and reported that the veteran's PTSD 
symptoms, especially increased arousal symptoms, had a lot to 
do with his GAF score.  The examiner noted that alcohol 
dependence was a contributing factor but that this disorder 
might be in partial remission.  The examiner also noted that 
the veteran might have depressive disorder secondary to 
alcohol dependence or substance-induced mood disorder.  

As noted in the introduction, the Board remanded the case in 
November 1998 for additional development.  

In January 1999, the RO obtained VA inpatient and outpatient 
treatment reports reflecting treatment at various times for 
coronary artery disease, diabetes mellitus, and other health 
matters.  

In March 1999, the RO received Social Security Administration 
(SSA) reports that reflect that the veteran became disabled 
from working in May 1993.  The primary diagnosis was ischemic 
heart disease and the secondary diagnosis was obesity.  
Numerous private treatment reports dated in 1990 accompanied 
the SSA records; however, these medical records do not 
reflect PTSD or any nervous disorder.  

According to a May 1999 VA psychiatric examination report, 
the veteran reported that he had abstained from alcohol 
consumption since April 1996.  His wife, who accompanied him, 
confirmed that fact.  The examiner did not report any current 
features but offered an Axis I primary diagnosis of PTSD, 
chronic, severe.  The examiner noted Axis IV stressors that 
included Vietnam wartime experiences resulting in PTSD and 
present inability to work.  The examiner assigned a GAF score 
of 40 to 50, with the highest GAF in the past year of 40 to 
50.  The examiner opined that based on the fact that drinking 
was in remission, PTSD was the sole factor in preventing the 
veteran from engaging in any work situation.  The examiner 
added that the veteran's multiple medical diagnoses should 
also be considered.  

In February 2000, the veteran reported worsening depression 
and increased nightmares, flashbacks, and anger.  He was 
continued on various medications, including Trazodone.  He 
had residual symptoms of PTSD and major depressive disorder.  
His Zoloft was to be increased.  

When the veteran was seen in the VA outpatient psychiatry 
clinic in May 2000, continued major depressive disorder and 
PTSD were noted.  There had been no significant improvement 
in his symptoms since his last visit.  The veteran took 
Zoloft and Trazodone for depression and PTSD.  A GAF score of 
65 was assigned in March 1999, and a GAF score of 60 was 
assigned in February and again in May 2000.  

Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relating to this claim has 
been obtained and associated with the claims folder.  Service 
medical records and SSA records were obtained.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this, where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. at 126-27.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2 (2000). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10.  

The veteran's service-connected PTSD is rated as 50 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  
Therefore, the Board need consider only whether a rating 
higher than 50 percent may be assigned for any portion of the 
appeal period.  The Board observes that, effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since November 7, 1996, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the formerly applicable criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 70 percent evaluation is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when: 1) the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 2) the 
veteran exhibits totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or 3) there is 
demonstrable inability to obtain or retain employment.  

Under the revised rating criteria, a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment due 
to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

Upon consideration of both versions of the rating schedule, 
the Board does not determine that the revised version is more 
favorable; therefore, the prohibition against retroactive 
reach of that version will not be a factor here.  

The veteran's PTSD is manifested chiefly by irritability with 
others in a workplace setting and by depression; there is 
demonstrable inability to obtain or retain employment during 
the entire appeal period.  Comparing these symptoms with the 
criteria of the rating schedule, the Board finds that the 
criteria for a 100 percent disability rating under the former 
criteria of Diagnostic Code 9411 are more nearly 
approximated.  38 C.F.R. § 4.7.  

In finding that the criteria for a 100 percent disability 
rating are more nearly approximated, the Board notes that 
even though most of the symptoms that would warrant a 100 
percent rating are not shown, demonstrable inability to 
obtain or retain employment in itself satisfies the 
requirement.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994) 
(holding that a total schedular evaluation could be assigned 
for service-connected PTSD if any one of the three 
independent criteria for a 100 percent rating under 
Diagnostic Code 9411 was met).  The GAF scores assigned 
during the appeal period range from 20 to 65.  Certainly, the 
lower of these scores indicates severe impairment.  In May 
1997, a VA psychiatrist felt that the veteran's PTSD would 
make it difficult to work, and in May 1999, a VA psychiatrist 
made it even more clear that PTSD alone would preclude the 
veteran "from engaging in any work situation."  The May 
1999 opinion appears to be based on the fact that the 
veteran's alcohol dependence had been in remission since 
April 1996.  Although the February 1997 VA examination report 
controverts that fact, the discrepancy does not seriously 
undermine the psychiatric opinion.  

Therefore, regardless of the impact of nonservice-connected 
disability and of seemingly relatively few severe PTSD 
symptoms, the evidence is at least in equipoise on the issue 
of whether PTSD alone is sufficiently severe to preclude 
employment.  Thus, the criteria for a 100 percent rating for 
PTSD are met under the former criteria of the rating 
schedule.  Because the highest rating available under 
Diagnostic Code 9411 has been assigned, no further analysis 
is necessary.  


ORDER

A 100 percent evaluation for PTSD is granted, effective from 
September 22, 1994, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

